DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0182897 A1, hereinafter referred to as ‘Lee’).
As to claim 1, Lee teaches an integrated circuit package in figure 5.  The IC package of Lee comprises:
a substrate (210) comprising a glass core layer, the glass core layer comprising a first major surface, a second major surface, and a cavity (412) disposed between the first major surface and the second major surface of the glass core layer (see also paragraph 0062); 
a die (10) disposed in the cavity (412) of the glass core layer; 
an encapsulant (220, i.e. build-up insulating layer) disposed in the cavity between the die and a sidewall of the cavity (see also paragraphs 0067-0068); 
a first patterned conductive layer (P1) disposed adjacent the first major surface of the glass core layer; 

a conductive via (Vt) disposed in the glass core layer and extending between the first and second major surfaces of the glass core layer, wherein the conductive via is electrically connected to at least one of the first and second patterned conductive layers; 
wherein the die is electrically connected to at least one of the first and second patterned conductive layers (as shown by P1-P4, P1’-P4’, V1-V3, and Vt in figure 5). 
As to claim 3, Lee teaches the die (10) is electrically connected to each of the first and second patterned conductive layers.  See figure 5.
As to claim 12, Lee teaches the die (10) comprises at least one of a field effect transistor, a metal oxide semiconductor field effect transistor, an insulated gate bipolar junction transistor, a thyristor, a bipolar transistor, a diode, a MOS-controlled thyristor, a resistor, and a capacitor.  See paragraph 0077.

Allowable Subject Matter
Claims 2, 4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 5-9 and 11 are also objected to as being dependent upon objected claims.)

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812